Exhibit 10.1

 

Execution Version

 

$400,000,000

 

HALCÓN RESOURCES CORPORATION

9.25% SENIOR NOTES DUE 2022

 

PURCHASE AGREEMENT

 

August 8, 2013

 

BMO CAPITAL MARKETS CORP.

 

As Representative of the several
Initial Purchasers named in Schedule I attached hereto,

 

c/o BMO Capital Markets Corp.
      3 Times Square, 28th Floor
      New York, New York 10036

 

Ladies and Gentlemen:

 

Halcón Resources Corporation, a Delaware corporation (the “Company”), proposes,
upon the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to you, as the initial purchasers (the “Initial Purchasers”),
$400,000,000 in aggregate principal amount of its 9.25% Senior Notes due 2022
(the “Notes”).  The Notes will (i) have terms and provisions that are summarized
in the Pricing Disclosure Package and the Offering Memorandum (as defined
below), and (ii) are to be issued pursuant to an Indenture (the “Indenture”) to
be entered into among the Company, the Guarantors (as defined below) and U.S.
Bank Trust National Association, as trustee (the “Trustee”).

 

The Company’s obligations under the Notes, including the due and punctual
payment of interest on the Notes, will be irrevocably and unconditionally
guaranteed (the “Guarantees”) by the guarantors listed in Schedule II hereto
(together the “Guarantors”).  As used herein, the term “Notes” shall include the
Guarantees, unless the context otherwise requires.  This Agreement is to confirm
the agreement concerning the purchase of the Notes from the Company by the
Initial Purchasers.

 

1.                                      Purchase and Resale of the Notes.  The
Notes will be offered and sold to the Initial Purchasers without registration
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
on an exemption pursuant to Section 4(2) under the Securities Act.  The Company
and the Guarantors have prepared a preliminary offering memorandum, dated
August 7, 2013 (the “Preliminary Offering Memorandum”), a pricing term sheet
substantially in the form attached hereto as Schedule III (the “Pricing Term
Sheet”) setting forth the terms of the Notes omitted from the Preliminary
Offering Memorandum and certain other information and

 

--------------------------------------------------------------------------------


 

an offering memorandum, dated August 8, 2013 (the “Offering Memorandum”),
setting forth information regarding the Company, the Guarantors, the Notes and
the Exchange Notes (as defined herein) and the Guarantees and the Exchange
Guarantees (as defined herein).  The Preliminary Offering Memorandum, as
supplemented and amended as of the Applicable Time (as defined below), together
with the Pricing Term Sheet and any of the documents listed on Schedule
IV(A) hereto are collectively referred to as the “Pricing Disclosure Package.” 
The Company and the Guarantors hereby confirm that they have authorized the use
of the Pricing Disclosure Package and the Offering Memorandum in connection with
the offering and resale of the Notes by the Initial Purchasers. “Applicable
Time” means 4:00 pm (New York City time) on August 8, 2013.

 

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K and all subsequent documents
filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to
the date of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, as the case may be that are incorporated by
reference therein.  Any reference to the Preliminary Offering Memorandum,
Pricing Disclosure Package or the Offering Memorandum, as the case may be, as
amended or supplemented, as of any specified date, shall be deemed to include
any documents filed with the Commission by the Company pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Memorandum, Pricing Disclosure Package or the Offering
Memorandum, as the case may be, and prior to such specified date.  All documents
filed under the Exchange Act that are incorporated by reference therein shall be
deemed to be included in the Preliminary Offering Memorandum, Pricing Disclosure
Package or the Offering Memorandum, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports.”

 

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) outside the United States to certain persons in compliance with
Regulation S under the Securities Act (“Regulation S”).  Those persons specified
in clauses (i) and (ii) are referred to herein as “Eligible Purchasers.”

 

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement in a form
reasonably satisfactory to the Initial Purchasers (the “Registration Rights
Agreement”) between the Company, the Guarantors and the Initial Purchasers to be
dated the Closing Date (as defined herein), for so long as such Notes constitute
“Transfer Restricted Securities” (as defined in the Registration Rights
Agreement).  Pursuant to the Registration Rights Agreement, the Company and the
Guarantors will agree to file with the Commission under the circumstances set
forth therein, a registration statement under the Securities Act relating to the
Company’s 9.25% Senior Notes due 2022 (the “Exchange Notes”) and the Guarantors’
Exchange Guarantees (the “Exchange Guarantees”) to be offered in exchange for
the Notes and the Guarantees.  Such portion of the offering is referred to as
the “Exchange Offer”.

 

2

--------------------------------------------------------------------------------


 

2.                                      Representations, Warranties and
Agreements of the Company and the Guarantors.  The Company and each of the
Guarantors, jointly and severally, represent, warrant and agree as follows:

 

(a)                                 When the Notes and Guarantees are issued and
delivered pursuant to this Agreement, such Notes and Guarantees will not be of
the same class (within the meaning of Rule 144A under the Securities Act) as
securities of the Company or the Guarantors that are listed on a national
securities exchange registered under Section 6 of the Exchange Act or that are
quoted in a U.S. automated inter-dealer quotation system.

 

(b)                                 Neither the Company nor any subsidiary of
the Company is or, after giving effect to the offer and sale of the Notes and
the application of the proceeds therefrom as described under “Use of Proceeds”
in each of the Pricing Disclosure Package and the Offering Memorandum, will be
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder.

 

(c)                                  Assuming the accuracy of your
representations and warranties in Section 3(b), the purchase and resale of the
Notes pursuant hereto (including pursuant to the Exempt Resales) are exempt from
the registration requirements of the Securities Act.  No form of general
solicitation or general advertising within the meaning of Regulation D
(including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Company, the Guarantors, or any person acting on behalf of the Company or
the Guarantors (other than you, as to whom the Company and the Guarantors make
no representation) in connection with the offer and sale of the Notes.

 

(d)                                 No directed selling efforts within the
meaning of Rule 902 under the Securities Act were used by the Company, the
Guarantors, any affiliate of the Company or the Guarantors or any person acting
on behalf of the Company or the Guarantors (other than you, as to whom the
Company and the Guarantors make no representation) with respect to Notes sold
outside the United States in accordance with Regulation S, and the Company and
any person acting on its behalf (other than you, as to whom the Company and the
Guarantors make no representation) has complied with and will implement the
“offering restrictions” required by Rule 902 under the Securities Act.

 

(e)                                  Each of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, each as
of its respective date, contains all the information specified in, and meeting
the requirements of, Rule 144A(d)(4) under the Securities Act.

 

(f)                                   The Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Offering Memorandum have been prepared by the
Company and the Guarantors for use by the Initial Purchasers in connection with
the Exempt Resales.  No order or decree preventing the use of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
or any order asserting that the transactions contemplated by this

 

3

--------------------------------------------------------------------------------


 

Agreement are subject to the registration requirements of the Securities Act has
been issued, and no proceeding for that purpose has commenced or is pending or,
to the knowledge of the Company or any of the Guarantors is contemplated.

 

(g)                                  The Pricing Disclosure Package did not, as
of the Applicable Time, and will not, as of the Closing Date, contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that no representation or warranty is
made as to information contained in or omitted from the Pricing Disclosure
Package in reliance upon and in conformity with written information furnished to
the Company through the Representative by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 8(e).

 

(h)                                 The Offering Memorandum will not, as of its
date or as of the Closing Date, contain an untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Offering Memorandum in reliance upon and in conformity
with written information furnished to the Company through the Representative by
or on behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).

 

(i)                                     Neither the Company nor any Guarantor
has made any offer to sell or solicitation of an offer to buy the Notes that
would constitute a “free writing prospectus” (if the offering of the Notes was
made pursuant to a registered offering under the Securities Act), as defined in
Rule 405 under the Securities Act (a “Free Writing Offering Document”) without
the prior consent of the Representative; any such Free Writing Offering Document
the use of which has been previously consented to by the Initial Purchasers is
listed on Schedule IV.

 

(j)                                    The Pricing Disclosure Package, when
taken together with each Free Writing Offering Document listed in Schedule
IV(B) hereto, did not, as of the Applicable Time, and will not, as of the
Closing Date, contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package (or Free Writing Offering Document listed in
Schedule IV(B) hereto) in reliance upon and in conformity with written
information furnished to the Company through the Representative by or on behalf
of any Initial Purchaser specifically for inclusion therein, which information
is specified in Section 8(e).

 

(k)                                 The documents incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum, at the time they
were filed with the Commission, complied in all material respects with the
applicable requirements of the Exchange Act and the rules and regulations of the
Commission thereunder, and none of such documents, when read together with the
other information in the Pricing Disclosure Package, contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and any further documents so filed and incorporated by
reference in the Pricing

 

4

--------------------------------------------------------------------------------


 

Disclosure Package and the Offering Memorandum, when such documents are filed
with the Commission will conform in all material respects to the applicable
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder and will not, when read together with the other information in the
Pricing Disclosure Package, contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they are made, not misleading.

 

(l)                                     The statistical and market-related data
relating to the Company included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum and the consolidated financial
statements of the Company and its subsidiaries are based on or derived from
sources that the Company believes to be reliable in all material respects.

 

(m)                             The Company has been duly incorporated, is
validly existing and is in good standing under the laws of State of Delaware,
with corporate power and authority to own, lease and operate its properties and
conduct its business as described in the Pricing Disclosure Package and the
Offering Memorandum; the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to qualify or to
be in good standing would not have a material adverse effect on the business,
properties, prospects, financial condition, stockholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”); each subsidiary of the Company other than those subsidiaries
which would not, individually or in the aggregate, constitute a “significant
subsidiary” as defined in Item 1-02(w) of Regulation S-X (each such “significant
subsidiary,” a “Subsidiary”) is a corporation, partnership, limited liability
company or business trust duly incorporated or organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite entity power and authority to own, lease and
operate its properties, except where the failure to qualify or be in good
standing would not have a Material Adverse Effect.  The Company does not own or
control, directly or indirectly, any corporation, association or other corporate
entity that, individually or in the aggregate would constitute a Subsidiary,
other than the subsidiaries listed on Schedule II hereof.  On a consolidated
basis, the Company and its subsidiaries conduct their business as described in
the Pricing Disclosure Package and the Offering Memorandum and each Subsidiary
is duly qualified as a foreign corporation, partnership, limited liability
company, business trust or other organization to transact business and is in
good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to qualify or to be in good standing would
not result in a Material Adverse Effect.

 

(n)                                 The Company has the authorized equity
capitalization as set forth in the Pricing Disclosure Package and the Offering
Memorandum, and all of the issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable.  Except as otherwise disclosed in the Pricing Disclosure Package
and the Offering Memorandum, all of the issued and outstanding capital stock or
other ownership interests of each subsidiary of the Company (i) have been duly
authorized and validly issued, (ii) are fully paid and non-assessable and
(iii) are owned by the Company directly or through subsidiaries, free and clear
of any security interest, mortgage, pledge, lien, encumbrance,

 

5

--------------------------------------------------------------------------------


 

claim or equity except as described in the Pricing Disclosure Package and the
Offering Memorandum and except for such security interests, mortgages, pledges,
liens, encumbrances, claims or equities that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(o)                                 The Company and each Guarantor has all
requisite corporate power, partnership or limited liability company and
authority, as applicable, to perform its obligations under the Indenture.  The
Indenture has been duly and validly authorized, executed and delivered by the
Company and the Guarantors and constitutes a valid and binding agreement of the
Company and the Guarantors, enforceable against the Company and the Guarantors
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  No qualification of the Indenture under the
Trust Indenture Act of 1939 (the “Trust Indenture Act”) is required in
connection with the offer and sale of the Notes contemplated hereby or in
connection with the Exempt Resales.  The Indenture conforms to the description
thereof in each of the Pricing Disclosure Package and the Offering Memorandum.

 

(p)                                 The Company has all requisite corporate
power and authority to execute, issue, sell and perform its obligations under
the Notes.  The Notes have been duly authorized by the Company and, when duly
executed by the Company in accordance with the terms of the Indenture, assuming
due authentication of the Notes by the Trustee, upon delivery to the Initial
Purchasers against payment therefor in accordance with the terms hereof, will be
validly issued and delivered and will constitute valid and binding obligations
of the Company entitled to the benefits of the Indenture, enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law).  The Notes will conform in
all material respects to the description thereof in each of the Pricing
Disclosure Package and the Offering Memorandum.

 

(q)                                 The Company has all requisite corporate
power and authority to execute, issue and perform its obligations under the
Exchange Notes.  The Exchange Notes have been duly and validly authorized by the
Company and if and when issued and authenticated in accordance with the terms of
the Indenture and delivered in accordance with the Exchange Offer provided for
in the Registration Rights Agreement, will be validly issued and delivered and
will constitute valid and binding obligations of the Company entitled to the
benefits of the Indenture, enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(r)                                    Each Guarantor has all requisite
corporate, partnership or limited liability company power and authority, as
applicable, to execute, issue and perform its obligations under the Guarantees. 
The Guarantees have been duly and validly authorized, executed and delivered

 

6

--------------------------------------------------------------------------------


 

by the Guarantors upon the due execution, authentication and delivery of the
Notes in accordance with the Indenture and the issuance of the Notes in the sale
to the Initial Purchasers contemplated by this Agreement, will constitute valid
and binding obligations of the Guarantors, enforceable against the Guarantors in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  The Guarantees will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.

 

(s)                                   Each Guarantor has all requisite
corporate, partnership or limited liability company power and authority, as
applicable, to execute, issue and perform its obligations under the Exchange
Guarantees.  The Exchange Guarantees have been duly and validly authorized by
the Guarantors and if and when executed and delivered by the Guarantors in
accordance with the terms of the Indenture and upon the due execution and
authentication of the Exchange Notes in accordance with the Indenture and the
issuance and delivery of the Exchange Notes in the Exchange Offer contemplated
by the Registration Rights Agreement, will be validly issued and delivered and
will constitute valid and binding obligations of the Guarantors entitled to the
benefits of the Indenture, enforceable against the Guarantors in accordance with
their terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

(t)                                    The Company and each Guarantor has all
requisite corporate, partnership or limited liability company power and
authority, as applicable, to execute, deliver and perform its obligations under
the Registration Rights Agreement.  The Registration Rights Agreement has been
duly authorized by the Company and each Guarantor and, when executed and
delivered by the Company and each Guarantor in accordance with the terms hereof
and thereof, will be validly executed and delivered and (assuming the due
authorization, execution and delivery thereof by you) will be the legally valid
and binding obligation of the Company and each Guarantor in accordance with the
terms thereof, enforceable against the Company and each Guarantor in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditor’s rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and, as to rights of indemnification and contribution, by
principles of public policy.  The Registration Rights Agreement will conform in
all material respects to the description thereof in each of the Pricing
Disclosure Package and the Offering Memorandum.

 

(u)                                 The Company and each Guarantor has all
requisite corporate power to execute, deliver and perform its obligations under
this Agreement.  This Agreement has been duly and validly authorized, executed
and delivered by the Company and each of the Guarantors.

 

(v)                                 The issue and sale of the Notes and the
Guarantees, the execution, delivery and performance by the Company and the
Guarantors of the Notes, the Guarantees, the Exchange Notes, the Exchange
Guarantees, the Indenture, the Registration Rights Agreement and this

 

7

--------------------------------------------------------------------------------


 

Agreement, the application of the proceeds from the sale of the Notes as
described under “Use of Proceeds” in each of the Pricing Disclosure Package and
the Offering Memorandum, the consummation of the transactions contemplated
hereby and thereby, will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, impose any lien, charge or
encumbrance upon any property or assets of the Company, the Guarantors or their
respective subsidiaries, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement, license, lease or other agreement or instrument
to which the Company, the Guarantors or any of their respective subsidiaries is
a party or by which the Company, the Guarantors or any of their respective
subsidiaries is bound or to which any of the property or assets of the Company,
the Guarantors or any of their respective subsidiaries is subject, (ii) result
in any violation of the provisions of the charter or by-laws (or similar
organizational documents) of the Company, the Guarantors or any of their
respective subsidiaries, or (iii) result in any violation of any statute or any
judgment, order, decree, rule or regulation of any court or governmental agency
or body having jurisdiction over the Company, the Guarantors or any of their
respective subsidiaries or any of their properties or assets, except, with
respect to clauses (i) and (iii), conflicts or violations that would not
reasonably be expected to have a Material Adverse Effect or would not, in the
aggregate, reasonably be expected to have a material adverse effect on ability
of the company or any Guarantor to perform their obligations under this
Agreement.

 

(w)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
agency or body, domestic or foreign, having jurisdiction over the Company is
required for the offering and sale of the Notes or the consummation by the
Company of the other transactions contemplated by this Agreement or the
Registration Rights Agreement, except for the filing of the registration
statement by the Company with the Commission pursuant to the Securities Act, as
required by the Registration Rights Agreement, and such consents, approvals,
authorizations, orders, registrations, filings or qualifications which shall
have been obtained or made prior to the Closing Date as described in this
Agreement or as may be required by the securities or blue sky laws of the
various states, the Securities Act and the securities laws of any jurisdiction
outside the United States in which the Notes are offered.

 

(x)                                 Except for the Registration Rights Agreement
and as disclosed in the Pricing Disclosure Package and the Offering Memorandum,
there are no contracts, agreements or understandings between the Company, any
Guarantor and any person granting such person the right to require the Company
or any Guarantor to file a registration statement under the Securities Act with
respect to any securities of the Company or any Guarantor owned or to be owned
by such person or to require the Company or any Guarantor to include such
securities in the securities registered pursuant to the Registration Rights
Agreement or in any securities being registered pursuant to any other
registration statement filed by the Company or any Guarantor under the
Securities Act.

 

(y)                                 Neither the Company, any Guarantor nor any
other person acting on behalf of the Company or any Guarantor has sold or issued
any securities that would be integrated with the offering of the Notes
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.

 

8

--------------------------------------------------------------------------------


 

(z)                                  Neither the Company, the Guarantors nor any
of their respective subsidiaries has sustained, since the date of the latest
audited financial statements included and incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum, any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, and, since such date, there has not been any change in the
capital stock, partnership or limited liability interests, as applicable, or
long-term debt, of the Company, the Guarantors or any of their respective
subsidiaries or any adverse change, or any development involving a prospective
adverse change, in or affecting the business, properties, prospects, financial
condition, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, in each case except as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(aa)                          The historical financial statements (including the
related notes and supporting schedules) of each of the Company and
GeoResources, Inc. (“GeoResources”) included and/or incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum present fairly in all
material respects the financial condition, results of operations and cash flows
of the entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with accounting principles
generally accepted in the United States applied on a consistent basis throughout
the periods involved.  The statement of revenues and direct operating expenses
of each of the East Texas Assets (as defined in the Pricing Disclosure Package)
and the Williston Basin Assets (as defined in the Pricing Disclosure Package)
present fairly in all material respects the revenues and direct operating
expenses of the East Texas Assets and the Williston Basin Assets, as applicable,
at the dates and for the periods indicated.  The interactive data in eXtensible
Business Reporting Language (“XBRL”) included or incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum fairly presents the
financial information called for in all material respects and has been prepared
in accordance with the Commission’s rules and guidelines applicable thereto.

 

(bb)                          The pro forma financial statements included in the
Pricing Disclosure Package and the Offering Memorandum include assumptions that
provide a reasonable basis for presenting the significant effects directly
attributable to the transactions and events described therein, the related pro
forma adjustments give appropriate effect to those assumptions, and the pro
forma adjustments reflect the proper application of those adjustments to the
historical financial statement amounts in the pro forma financial statements
included in the Pricing Disclosure Package.  The pro forma financial statements
included in the Pricing Disclosure Package have been prepared in accordance with
the Commission’s rules and guidance with respect to pro forma financial
information.  The pro forma financial statements included in the Pricing
Disclosure Package and the Offering Memorandum have been prepared on the basis
consistent with such historical financial statements, except for the pro forma
adjustments specified therein, and include all material adjustments to the
historical financial data required by Rule 11-02 of Regulation S-X to reflect
the GeoResources Merger (as defined therein), the acquisition of the East Texas
Assets, the acquisition of the Williston Basin Assets, including the issuance of
$750 million of 8% Automatically Convertible Preferred Stock, the issuance of
$750 million of 9.75% Senior Notes due 2020, the private placement of
approximately 41.9 million shares of the Company’s common stock and the issuance
of $750 million of 8.875% senior notes and to give effect to the other
transactions described therein, and give effect to assumptions made

 

9

--------------------------------------------------------------------------------


 

on a reasonable basis and in good faith and present fairly in all material
respects the historical and proposed transactions reflected therein. The other
financial information and data included and incorporated by reference in the
Offering Memorandum, historical and pro forma, are, in all material respects,
accurately presented and prepared on a basis consistent with such financial
statements and the books and records of the Company.

 

(cc)                            Deloitte & Touche LLP, who have certified
certain financial statements of the Company, whose reports appear in the Pricing
Disclosure Package and the Offering Memorandum or are incorporated by reference
therein and who delivered the initial letter referred to in Section 7(f) hereof,
are independent registered public accountants as required by the Securities Act
and the rules and regulations thereunder and the rules and regulations of the
Public Company Accounting Oversight Board (the “PCAOB”) during the periods
covered by the financial statements on which they reported contained in and
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum.

 

(dd)                          Grant Thornton LLP, who have certified certain
financial statements of GeoResources and SBE Partners LP, whose reports appear
in the Pricing Disclosure Package and the Offering Memorandum or are
incorporated by reference therein and who have delivered the initial letter
referred to in Section 7(f) hereof, were independent registered public
accountants of GeoResources as required by the Securities Act and the rules and
regulations thereunder and the rules and regulations of the PCAOB during the
periods covered by the financial statements on which they reported contained in
and incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum.

 

(ee)                            UHY LLP, who have certified certain statements
of revenues and direct operating expenses of the East Texas Assets and the
Williston Basin Assets, whose reports appear in the Pricing Disclosure Package
and the Offering Memorandum or are incorporated by reference therein and who
have delivered the initial letter referred to in Section 7(f) hereof, are
independent registered public accountants as required by the Securities Act and
the rules and regulations thereunder and the rules and regulations of the PCAOB
during the periods covered by the financial statements on which they reported
contained in and incorporated by reference in the Pricing Disclosure Package and
the Offering Memorandum.

 

(ff)                              The Company and its subsidiaries have
defensible title to all of their interests in oil and gas properties (other than
interests earned under farm-out, participation or similar agreements in which an
assignment or transfer is pending) and all their interests in other real
property and good title to all other properties owned by them, in each case,
free and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind except such as (i) are described in the
Pricing Disclosure Package and the Offering Memorandum, (ii) liens and
encumbrances under operating agreements, unitization and pooling agreements,
production sales contracts, farm-out agreements and other oil and gas
exploration participation and production agreements, in each case that secure
payment of amounts not yet due and payable for the performance of other
unmatured obligations and are of a scope and nature customary in the oil and gas
industry or arise in connection with drilling and production operations, or
(iii) would not have a Material Adverse Effect; except as described in the
Pricing Disclosure Package or the Offering Memorandum or as would not have a
Material Adverse Effect, all of the leases and subleases of real property of the
Company or any of its subsidiaries

 

10

--------------------------------------------------------------------------------


 

and under which the Company or any of its subsidiaries holds properties
described in the Pricing Disclosure Package and the Offering Memorandum, are in
full force and effect.

 

(gg)         Netherland, Sewell & Associates (the “Company Reservoir Engineer”),
whose report dated December 31, 2012, is summarized or excerpted in reports
incorporated by reference, or included, in the Pricing Disclosure Package and
the Offering Memorandum, was, as of the date of such report, and is, as of the
date hereof, an independent petroleum engineer with respect to the Company.  The
written engineering report prepared by the Company Reservoir Engineer dated
January 31, 2013 setting forth the proved reserves attributed to the oil and gas
properties of the Company and its subsidiaries accurately reflects in all
material respects the interests of the Company and its subsidiaries in the
properties therein as of December 31, 2012 and was prepared in accordance with
the Commission’s rules and regulations relating to the reporting of oil and
natural gas reserves; the information furnished by the Company to the Company
Reservoir Engineer for purposes of preparing its report, including, without
limitation, production, costs of operation and development, current prices for
production, agreements relating to current and future operations and sales of
production, was true, correct and complete in all material respects on the date
supplied and was prepared in accordance with customary industry practices, as
indicated in the letter of the Company Reservoir Engineer dated January 31,
2013.

 

(hh)         Forrest A. Garb & Associates (“Forrest A. Garb”), whose report
dated February 7, 2012, is summarized or excerpted in reports incorporated by
reference, or included, in the Pricing Disclosure Package and the Offering
Memorandum, was, as of the date of such report, and is, as of the date hereof,
an independent petroleum engineer with respect to the Company.  The written
engineering report prepared by Forrest A. Garb dated February 7, 2012 setting
forth the proved reserves attributed to the oil and gas properties of the
Company and its subsidiaries accurately reflects in all material respects the
interests of the Company its subsidiaries in the properties therein as of
December 31, 2011 and was prepared in accordance with the Commission’s rules and
regulations relating to the reporting of oil and natural gas reserves; the
information furnished by the Company to Forrest A. Garb for purposes of
preparing its report, including, without limitation, production, costs of
operation and development, current prices for production, agreements relating to
current and future operations and sales of production, was true, correct and
complete in all material respects on the date supplied and was prepared in
accordance with customary industry practices, as indicated in the letter of
Forrest A. Garb dated February 7, 2012

 

(ii)           The Company and each of its subsidiaries have such permits,
licenses, patents, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in the Pricing Disclosure Package and the
Offering Memorandum, except for any of the foregoing that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; each of the
Company and its subsidiaries has fulfilled and performed all of its obligations
with respect to the Permits, and no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination thereof or
results in any other impairment of the rights of the holder or any such Permits,
except for any of the foregoing that could not reasonably be expected to have a
Material Adverse Effect.

 

11

--------------------------------------------------------------------------------


 

(jj)           The Company and each of its subsidiaries own or possess adequate
rights to use all material patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, know-how, software, systems and technology (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses and have no reason to believe that the conduct of
their respective businesses will conflict in any material respect with, and have
not received any notice of any material claim of conflict with, any such rights
of others.

 

(kk)         Other than as set forth in the Pricing Disclosure Package and the
Offering Memorandum, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
of the Company or any of its subsidiaries is the subject which if determined
adversely to the Company, or such subsidiary, would individually or in the
aggregate, have a Material Adverse Effect or which would materially and
adversely affect the consummation of the transactions contemplated under this
Agreement or the Registration Rights Agreement or the performance by the Company
or any Guarantor of their obligations hereunder or thereunder; and, to the
Company’s and the Guarantors’ knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.

 

(ll)           There are no contracts or other documents that would be required
to be described in a registration statement filed under the Securities Act or
filed as exhibits to a registration statement of the Company pursuant to Item
601(10) of Regulation S-K, or a periodic report of the Company under the
Exchange Act that would be incorporated by reference therein, that have not been
described in the Pricing Disclosure Package and the Offering Memorandum.  The
statements made in the Pricing Disclosure Package and the Offering Memorandum,
insofar as they purport to constitute summaries of the terms of the contracts
and other documents that are so described, constitute accurate summaries of the
terms of such contracts and documents in all material respects.  Neither the
Company, the Guarantors nor any of their respective subsidiaries has knowledge
that any other party to any such contract or other document has any intention
not to render full performance as contemplated by the terms thereof.

 

(mm)      The statements made in the Pricing Disclosure Package and the Offering
Memorandum under the captions “Business” (as incorporated by reference from the
Company’s Exchange Act Reports), “Certain United States Federal Income Tax
Considerations” and “Certain Considerations for ERISA and Other U.S. Employee
Benefit Plans,” insofar as they purport to constitute summaries of the terms of
statutes, rules or regulations, legal or governmental proceedings or contracts
and other documents, constitute accurate summaries of the terms of such
statutes, rules and regulations, legal and governmental proceedings and
contracts and other documents in all material respects.

 

(nn)         No relationship, direct or indirect, that would be required to be
described in a registration statement of the Company pursuant to Item 404 of
Regulation S-K, exists between or among the Company or any Guarantor and their
respective subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any Guarantor and their
respective subsidiaries, on the other hand, that has not been described in the
Pricing Disclosure Package and the Offering Memorandum.

 

12

--------------------------------------------------------------------------------


 

(oo)         No labor disturbance by or dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company or
any Guarantor, is imminent that could reasonably be expected to have a Material
Adverse Effect.

 

(pp)         (i) Each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”)) for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code in all
material respects; (ii) with respect to each Plan subject to Title IV of ERISA
(a) no “reportable event” (within the meaning of Section 4043(c) of ERISA) has
occurred or is reasonably expected to occur, (b) no “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA or Section 412 of the
Code), whether or not waived, has occurred or is reasonably expected to occur,
(c) the fair market value of the assets under each Plan exceeds the present
value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan) and (d) neither the Company or any member of
its Controlled Group has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
PBGC in the ordinary course and without default) in respect of a Plan (including
a “multiemployer plan”, within the meaning of Section 4001(c)(3) of ERISA); and
(iii) to the knowledge of the Company, each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

 

(qq)         The Company and each of its subsidiaries has filed all federal,
state, local and foreign income and franchise tax returns required to be filed
through the date hereof, subject to permitted extensions, and paid all taxes due
thereon, and (i) no tax deficiency has been determined adversely to the Company,
the Guarantors or any of their respective subsidiaries, nor (ii) does the
Company or any Guarantor have any knowledge of any tax deficiencies that could,
in the case of clause (i) or (ii) in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(rr)           There are no transfer taxes or other similar fees or charges
under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Notes.

 

(ss)          Since the date as of which information is given in the Pricing
Disclosure Package and the Offering Memorandum and except as may otherwise be
described in the Pricing Disclosure Package and the Offering Memorandum, neither
the Company nor any Guarantor has (i) incurred any material liability or
obligation, direct or contingent, other than liabilities and obligations that
were incurred in the ordinary course of business, (ii) entered into any material
transaction not in the ordinary course of business or (iii) declared or paid any
dividend on its capital stock.

 

13

--------------------------------------------------------------------------------


 

(tt)           Neither the Company nor any of its subsidiaries (i) is in
violation of its charter or by-laws (or similar organizational documents),
(ii) is in default, and no event has occurred that, with notice or lapse of time
or both, would constitute such a default, in the due performance or observance
of any term, covenant, condition or other obligation contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject, or (iii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (ii) and (iii), to the extent any such
conflict, breach, violation or default would not reasonably be expected to have
a material adverse effect on the ability of the Company or any Guarantor to
perform their obligations under this Agreement.

 

(uu)         Neither the Company nor any of its subsidiaries, nor, to the
knowledge of the Company and the Guarantors, any director, officer, agent,
employee or other person associated with or acting on behalf of the Company, the
Guarantors or any of their respective subsidiaries, has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977; or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.

 

(vv)         The Company and each of its subsidiaries (i) are, and at all times
prior hereto were, in compliance with all laws, regulations, ordinances, rules,
orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international,
national, state, provincial, regional, or local authority, relating to the
protection of human health or safety, the environment, or natural resources, or
to hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”) applicable to such entity, which compliance includes,
without limitation, obtaining, maintaining and complying with all permits and
authorizations and approvals required by Environmental Laws to conduct their
respective businesses, and (ii) have not received notice of any actual or
alleged violation of Environmental Laws, or of any potential liability for or
other obligation concerning the presence, disposal or release of hazardous or
toxic substances or wastes, pollutants or contaminants, except in the case of
clause (i) or (ii) where such non-compliance, violation, liability, or other
obligation could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Except as described in the Pricing Disclosure Package,
(A) there are no proceedings that are pending, or known to be contemplated,
against the Company or any of its subsidiaries under Environmental Laws in which
a governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed, (B) the Company, the Guarantors and their respective subsidiaries
are not aware of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a Material Adverse Effect, and (C) none of the
Company, the Guarantors and their respective subsidiaries anticipates material
capital expenditures other than in the ordinary course of business relating to
Environmental Laws.

 

14

--------------------------------------------------------------------------------


 

(ww)       None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Notes), will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System.

 

(xx)         The statements contained in the Pricing Disclosure Package and the
Offering Memorandum under the caption “Description of the Notes,” insofar as
they purport to constitute a summary of the terms of the Indenture, the Notes,
the Registration Rights Agreement and the Guarantees and under the captions
“Description of Our Other Indebtedness” and “Plan of Distribution” insofar as
they purport to describe the provisions of the documents referred to therein,
are accurate in all material respects.

 

(yy)         The Company and its affiliates have not taken, directly or
indirectly, any action designed to or that has constituted or that could
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company or the Guarantors in connection with
the offering of the Notes.

 

(zz)         The Company and each of its subsidiaries maintain a system of
internal control over financial reporting (as such term is defined in
Rule 13a-15(f) of the Exchange Act) that complies with the requirements of the
Exchange Act and that has been designed by, or under the supervision of, the
Company’s principal executive and principal financial officers, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles in the United States.  The Company and
each of its subsidiaries maintains internal accounting controls that are
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of the
Company’s financial statements in conformity with accounting principles
generally accepted in the United States and to maintain accountability for its
assets, (iii) access to the Company’s assets is permitted only in accordance
with management’s general or specific authorization, (iv) the recorded
accountability for the Company’s assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences, and (v) the interactive data in XBRL included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(aaa)      (i) The Company and each of its subsidiaries have established and
maintain disclosure controls and procedures (as such term is defined in
Rule 13a-15 under the Exchange Act), (ii) such disclosure controls and
procedures are designed to ensure that the information required to be disclosed
by the Company in the reports they file or submit under the Exchange Act
(assuming the Company was required to file or submit such reports under the
Exchange Act) is accumulated and communicated to management of the Company and
its subsidiaries, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made; and (iii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.

 

15

--------------------------------------------------------------------------------


 

(bbb)      Since the date of the most recent balance sheet of the Company and
its consolidated subsidiaries audited by Deloitte & Touche LLP and reviewed by
the audit committee of the board of directors of the Company, (i) the Company
has not been advised of by its auditors, nor has it identified (A) any material
weaknesses in the design or operation of internal controls, and (B) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the internal controls of the Company and each of its
subsidiaries; and (ii) there have been no changes in internal controls or in
other factors that have materially affected or are reasonably likely to
materially affect internal controls.

 

(ccc)       No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as described in the Pricing Disclosure Package
and the Offering Memorandum.

 

(ddd)      There is and has been no failure on the part of the Company or, to
the knowledge of the Company, any of its directors or officers, in their
capacities as such, to comply with any applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

 

(eee)       The section entitled “Management’s Discussion and Analysis of
Financial Condition and Results of Operations—Critical Accounting Policies and
Estimates” as incorporated by reference from the Company’s Exchange Act Reports
in the Pricing Disclosure Package and the Offering Memorandum accurately and
fully describes in all material respects (A) the accounting policies that the
Company believed as of the date thereof were the most important in the portrayal
of the Company’s financial condition and results of operations and that required
management’s most difficult, subjective or complex judgments; (B) the judgments
and uncertainties affecting the application of critical accounting policies; and
(C) the likelihood that materially different amounts would be reported under
different conditions or using different assumptions and an explanation thereof.

 

(fff)        The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company or any Guarantor, threatened, except, in each case, as
would not reasonably be expected to have a Material Adverse Effect.

 

(ggg)       None of the Company, any of its subsidiaries or, to the knowledge of
the Company or any of the Guarantors, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries (collectively, “Covered
Persons”) is currently the subject of any sanctions administered or enforced by
the U.S. Government, (including, without limitation,

 

16

--------------------------------------------------------------------------------


 

the Office of Foreign Assets Control of the U.S. Department of the Treasury),
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company or any of its subsidiaries organized or resident in a country or
territory other than the United States; and the Company will not directly or
indirectly use the proceeds of the offering of the Notes hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity for the purpose or with the intent to
fund any activities of or business with any person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions.

 

(hhh)      The Company has not taken any action or omitted to take any action
(such as issuing any press release relating to any Notes without an appropriate
legend) which may result in the loss by any of the Initial Purchasers of the
ability to rely on any stabilization safe harbor provided by the Financial
Services Authority under the Financial Services and Markets Act 2000 (the
“FSMA”). The Company has been informed of the guidance relating to stabilization
provided by the Financial Services Authority, in particular in Section MAR 2
Annex 2G of the Financial Services Handbook.

 

(iii)          Immediately after the consummation of the issuance and sale of
the Notes in accordance with the terms of this Agreement, each of the Company
and each of the Guarantors will be Solvent. As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
Company and its subsidiaries and the Guarantors and their subsidiaries are not
less than the total amount required to pay the probable liabilities of the
Company and its subsidiaries and the Guarantors and their subsidiaries on their
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured, (ii) the Company and its subsidiaries and the
Guarantors and their subsidiaries are able to realize upon their assets and pay
their debts and other liabilities, contingent obligations and commitments as
they mature and become due in the normal course of business, (iii) assuming the
sale of the Notes as contemplated by this Agreement, the Pricing Disclosure
Package and the Offering Memorandum, the Company and its subsidiaries and the
Guarantors and their subsidiaries are not incurring debts or liabilities beyond
their ability to pay as such debts and liabilities mature and (iv) the Company
and its subsidiaries and the Guarantors and their subsidiaries are not engaged
in any business or transaction, and are not about to engage in any business or
transaction, for which their property would constitute unreasonably small
capital after giving due consideration to the prevailing practice in the
industry in which the Company and its subsidiaries and the Guarantors and their
subsidiaries are engaged. In computing the amount of such contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

(jjj)         As of the date hereof, (i) all royalties, rentals, deposits and
other amounts owed under the oil and gas leases constituting the oil and gas
properties of the Company, the Guarantors and their respective subsidiaries have
been properly and timely paid (other than amounts held in suspense accounts
pending routine payments or related to disputes about the proper identification
of royalty owners), and no amount of proceeds from the sale or production
attributable to the oil and gas properties of the Company, the Guarantors and
their respective subsidiaries are currently being held in suspense by any
purchaser thereof, except where such

 

17

--------------------------------------------------------------------------------


 

amounts due could not, individually or in the aggregate, have a Material Adverse
Effect, and (ii) there are no claims under take-or-pay contracts pursuant to
which natural gas purchasers have any make-up rights affecting the interests of
the Company, the Guarantors or their respective subsidiaries in their oil and
gas properties, except where such claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(kkk)      Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that could give rise to a valid claim against the Initial Purchasers for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Notes.

 

(lll)          Neither the Company nor any of its subsidiaries is in violation
of or has received notice of any violation with respect to any federal or state
law relating to discrimination in the hiring, promotion or pay of employees, nor
any applicable federal or state wage and hour laws, the violation of any of
which could reasonably be expected to have a Material Adverse Effect.

 

Any certificate signed by any officer of the Company or any Guarantor and
delivered to the Representative or counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company or any such Guarantor, jointly and severally, as to
matters covered thereby, to each Initial Purchaser.

 

3.             Purchase of the Notes by the Initial Purchasers, Agreements to
Sell, Purchase and Resell. (a) The Company and the Guarantors, jointly and
severally hereby agree, on the basis of the representations, warranties,
covenants and agreements of the Initial Purchasers contained herein and subject
to all the terms and conditions set forth herein, to issue and sell to the
Initial Purchasers and, upon the basis of the representations, warranties and
agreements of the Company and the Guarantors herein contained and subject to all
the terms and conditions set forth herein, each Initial Purchaser agrees,
severally and not jointly, to purchase from the Company, at a purchase price of
98.25% of the principal amount thereof, the total principal amount of Notes set
forth opposite the name of such Initial Purchaser in Schedule I hereto.  The
Company and the Guarantors shall not be obligated to deliver any of the
securities to be delivered hereunder except upon transfer of immediately
available funds to the Company for all of the securities to be purchased as
provided herein.

 

(b)           Each of the Initial Purchasers, severally and not jointly hereby
represents and warrants to the Company that it will offer the Notes for sale
upon the terms and conditions set forth in this Agreement and in the Pricing
Disclosure Package.  Each of the Initial Purchasers, severally and not jointly,
hereby represents and warrants to, and agrees with, the Company, on the basis of
the representations, warranties and agreements of the Company and the
Guarantors, that such Initial Purchaser: (i) is a QIB; (ii) in connection with
the Exempt Resales, will solicit offers to buy the Notes only from, and will
offer to sell the Notes only to, the Eligible Purchasers in accordance with this
Agreement and on the terms contemplated by the Pricing Disclosure Package; and
(iii) will not offer or sell the Notes, nor has it offered or sold the Notes by,
or otherwise engaged in, any form of general solicitation or general advertising
(within the meaning of Regulation D, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine, or similar medium or broadcast over

 

18

--------------------------------------------------------------------------------


 

television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising) and will not engage in any
directed selling efforts within the meaning of Rule 902 under the Securities
Act, in connection with the offering of the Notes.  The Initial Purchasers have
advised the Company that they will offer the Notes to Eligible Purchasers at a
price initially equal to 100% of the principal amount thereof, plus accrued
interest, if any, from the date of issuance of the Notes.  Such price may be
changed by the Initial Purchasers at any time without notice.

 

(c)           Each of the Initial Purchasers, severally and not jointly,
represents and warrants to the Company that:

 

(i)                                     it has complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to the Notes in, from or otherwise involving the United Kingdom, and it
has only communicated or caused to be communicated and it will only communicate
or cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of section 21 of the FSMA) received by it in
connection with the issue or sale of any Notes, in circumstances in which
section 21(1) of the FSMA does not apply to the Company; and

 

(ii)                                  in relation to each Member State of the
European Economic Area which has implemented the Prospectus Directive (each, a
“Relevant Member State”), with effect from and including the date on which the
Prospectus Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of the Notes
to the public in that Relevant Member State prior to the publication of a
prospectus in relation to the Notes which has been approved by the competent
authority in that Relevant Member State or, where appropriate, approved in
another Relevant Member State and notified to the competent authority in that
Relevant Member State, all in accordance with the Prospectus Directive, except
that it may, with effect from and including the Relevant Implementation Date,
make an offer of the Notes to the public in that Relevant Member State at any
time:

 

(A)                               to legal entities which are authorized or
regulated to operate in the financial markets or, if not so authorized or
regulated, whose corporate purpose is solely to invest in securities;

 

(B)                               to any legal entity which has two or more of
(1) an average of at least 250 employees during the last financial year; (2) a
total balance sheet of more than €43,000,000 and (3) an annual net turnover of
more than €50,000,000, as shown in its last annual or consolidated accounts;

 

(C)                               to fewer than 100, or if the Relevant Member
State has implemented the relevant provision of the 2010 Prospectus

 

19

--------------------------------------------------------------------------------


 

Directive Amending Directive 150, natural or legal persons (other than qualified
investors) subject to obtaining the prior consent of the representatives for any
offer; or

 

(D)                               in any other circumstances which do not
require the publication by the issuer of a prospectus pursuant to Article 3 of
the Prospectus Directive;

 

For the purposes of this representation, the expression an “offer of securities
to the public” in any Relevant Member State means the communication in any form
and by any means of sufficient information on the terms of the offer and the
Notes to be offered so as to enable an investor to decide to purchase or
subscribe the Notes, as the same may be varied in that Relevant Member State by
any measure implementing the Prospectus Directive in that Relevant Member State
and the expression “Prospectus Directive” means Directive 2003/71/EC (and
amendments thereto, including the 2010 Prospectus Directive Amendment Directive
to the extent implemented in the Relevant Member State) and includes any
relevant implementing measure in each Relevant Member State.

 

(d)           The Initial Purchasers have not nor, prior to the later to occur
of (A) the Closing Date and (B) completion of the distribution of the Notes,
will not, use, authorize use of, refer to or distribute any material in
connection with the offering and sale of the Notes other than (i) the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum, (ii) any written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Act) that was not included (including
through incorporation by reference) in the Preliminary Offering Memorandum or
any Free Writing Offering Document listed on Schedule IV hereto, (iii) the Free
Writing Offering Documents listed on Schedule IV hereto, (iv) any written
communication prepared by such Initial Purchaser and approved by the Company in
writing, or (v) any written communication relating to or that contains the terms
of the Notes and/or other information that was included (including through
incorporation by reference) in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum.

 

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(c) and 7(d) hereof, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consents to such reliance.

 

4.             Delivery of the Notes and Payment Therefor.  Delivery to the
Initial Purchasers of and payment for the Notes shall be made at the office of
Vinson & Elkins LLP, at 9:00 A.M., New York City time, on August 13, 2013 (the
“Closing Date”).  The place of closing for the Notes and the Closing Date may be
varied by agreement between the Initial Purchasers and the Company.

 

20

--------------------------------------------------------------------------------


 

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC.  The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered, in the case of the Global Notes, in the name of Cede & Co. as
nominee of DTC, and in the other cases, in such names and in such denominations
as the Initial Purchasers shall request prior to 10:00 A.M., New York City time,
on the second business day preceding the Closing Date.  The Notes to be
delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than
5:00 p.m., New York City time, on the business day next preceding the Closing
Date.

 

5.             Agreements of the Company and the Guarantors.  The Company and
the Guarantors, jointly and severally, agree with each of the Initial Purchasers
as follows:

 

(a)           The Company and the Guarantors will furnish to the Initial
Purchasers, without charge, within one business day of the date of the Offering
Memorandum, such number of copies of the Offering Memorandum as may then be
amended or supplemented as they may reasonably request.

 

(b)           The Company and the Guarantors will not make any amendment or
supplement to the Pricing Disclosure Package or to the Offering Memorandum of
which the Initial Purchasers shall not previously have been advised or to which
they shall reasonably object after being so advised.

 

(c)           The Company and each of the Guarantors consents to the use of the
Pricing Disclosure Package and the Offering Memorandum in accordance with the
securities or Blue Sky laws of the jurisdictions in which the Notes are offered
by the Initial Purchasers and by all dealers to whom Notes may be sold, in
connection with the offering and sale of the Notes.

 

(d)           If, at any time prior to completion of the distribution of the
Notes by the Initial Purchasers to Eligible Purchasers, any event occurs or
information becomes known that, in the judgment of the Company or any of the
Guarantors or in the opinion of counsel for the Initial Purchasers, should be
set forth in the Pricing Disclosure Package or the Offering Memorandum so that
the Pricing Disclosure Package or the Offering Memorandum, as then amended or
supplemented, does not include any untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
is necessary to supplement or amend the Pricing Disclosure Package or the
Offering Memorandum in order to comply with any law, the Company and the
Guarantors will forthwith prepare an appropriate supplement or amendment
thereto, and will expeditiously furnish to the Initial Purchasers and dealers a
reasonable number of copies thereof.

 

(e)           None of the Company or any Guarantor will make any offer to sell
or solicitation of an offer to buy the Notes that would constitute a Free
Writing Offering Document without the prior consent of the Representative, which
consent shall not be unreasonably withheld or delayed.  If at any time following
issuance of a Free Writing Offering Document any

 

21

--------------------------------------------------------------------------------


 

event occurred or occurs as a result of which such Free Writing Offering
Document conflicts with the information in the Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum or, when taken
together with the information in the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, includes an untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances then
prevailing, not misleading, as promptly as practicable after becoming aware
thereof, the Company will give notice thereof to the Initial Purchasers through
the Representative and, if requested by the Representative, will prepare and
furnish without charge to each Initial Purchaser a Free Writing Offering
Document or other document which will correct such conflict, statement or
omission.

 

(f)            Promptly from time to time to take such action as the Initial
Purchasers may reasonably request to qualify the Notes for offering and sale
under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers may request and to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction, or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.

 

(g)           During the period commencing on the date hereof through and
including the date that is 60 days after the date hereof, the Company and each
of the Guarantors will not, without the prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities substantially similar to the Notes issued or guaranteed by the
Company or any of the Guarantors and having a tenor of more than one year except
in exchange for the Exchange Notes and the Exchange Guarantees in connection
with the Exchange Offer.

 

(h)           Upon request, so long as any of the Notes are outstanding, the
Company and the Guarantors will, furnish at their expense to the Initial
Purchasers and to the holders of the Notes the information required by
Rule 144A(d)(4) under the Securities Act (if any).

 

(i)            The Company and the Guarantors will apply the net proceeds from
the sale of the Notes to be sold by it hereunder substantially in accordance
with the description set forth in the Pricing Disclosure Package and the
Offering Memorandum under the caption “Use of Proceeds.”

 

(j)            The Company, the Guarantors and their respective affiliates will
not take, directly or indirectly, any action designed to or that has constituted
or that reasonably could be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.

 

(k)           The Company and the Guarantors will use their best efforts to
permit the Notes to be eligible for clearance and settlement through DTC.

 

(l)            The Company and the Guarantors will not, and will not permit any
of their respective affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Notes

 

22

--------------------------------------------------------------------------------


 

that have been acquired by any of them, except for Notes purchased by the
Company, the Guarantors or any of their respective affiliates and resold in a
transaction registered under the Securities Act.

 

(m)          The Company and the Guarantors will take precautions designed to
insure that any offer or sale, direct or indirect, in the United States or to
any U.S. person (as defined in Rule 902 under the Securities Act), of any Notes
or any substantially similar security issued by the Company or any Guarantor,
within six months subsequent to the date on which the distribution of the Notes
has been completed (as notified to the Company by the Initial Purchasers), is
made under restrictions and other circumstances reasonably designed not to
affect the status of the offer and sale of the Notes in the United States and to
U.S. persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Securities Act, including any sales pursuant to
Rule 144A under, or Regulations D or S of, the Securities Act.

 

(n)           None of the Company or any of the Guarantors or any other person
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Notes by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

 

(o)           The Company and the Guarantors agree to comply with all the terms
and conditions of the Registration Rights Agreement and all agreements set forth
in the representation letters of the Company and the Guarantors to DTC relating
to the approval of the Notes by DTC for “book entry” transfer.

 

(p)           The Company and the Guarantors will use their best efforts to
(i) do and perform all things required or necessary to be done and performed
under this Agreement by them prior to the Closing Date, and (ii) satisfy all
conditions precedent to the Initial Purchasers’ obligations hereunder to
purchase the Notes.

 

6.             Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Company and the
Guarantors, jointly and severally, agree, to pay all expenses, costs, fees and
taxes incident to and in connection with: (a) the preparation, printing, filing
and distribution of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum (including, without limitation, financial
statements and exhibits) and all amendments and supplements thereto (including
the fees, disbursements and expenses of the Company’s and the Guarantors’
accountants and counsel, but not, however, legal fees and expenses of the
Initial Purchasers’ counsel incurred in connection therewith); (b) the
preparation, printing (including, without limitation, word processing and
duplication costs) and delivery of this Agreement, the Indenture, the
Registration Rights Agreement, all Blue Sky memoranda and all other agreements,
memoranda, correspondence and other documents printed and delivered in
connection therewith and with the Exempt Resales (but not, however, legal fees
and expenses of the Initial Purchasers’ counsel incurred in connection with any
of the foregoing other than fees of such counsel incurred in connection with the
preparation, printing and delivery of such Blue Sky memoranda); (c) the

 

23

--------------------------------------------------------------------------------


 

issuance and delivery by the Company of the Notes and by the Guarantors of the
Guarantees and any taxes payable in connection therewith; (d) the qualification
of the Notes and Exchange Notes for offer and sale under the securities or Blue
Sky laws of the several states and any foreign jurisdictions as the Initial
Purchasers may designate (including, without limitation, the reasonable fees and
disbursements of the Initial Purchasers’ counsel relating to such registration
or qualification); (e) the furnishing of such copies of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, and all
amendments and supplements thereto, as may be reasonably requested for use in
connection with the Exempt Resales; (f) the preparation of certificates for the
Notes (including, without limitation, printing and engraving thereof); (g) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel for the Initial Purchasers reasonably incurred in connection
therewith); (h) the rating of the Notes and the Exchange Notes; (i) the
obligations of the Trustee, any agent of the Trustee and the counsel for the
Trustee in connection with the Indenture, the Notes and the Guarantees, the
Exchange Notes; and the Exchange Guarantees; (j) the performance by the Company
and the Guarantors of their other obligations under this Agreement; and (k) all
travel expenses (including expenses related to chartered aircraft) of each
Initial Purchaser and the Company’s officers and employees and any other
expenses of each Initial Purchaser and the Company in connection with attending
or hosting meetings with prospective purchasers of the Notes, and expenses
associated with any electronic road show.

 

7.             Conditions to Initial Purchasers’ Obligations.  The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, of the representations and
warranties of the Company and the Guarantors contained herein, to the
performance by the Company and the Guarantors of their respective obligations
hereunder, and to each of the following additional terms and conditions:

 

(a)           The Initial Purchasers shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Pricing Disclosure Package
or the Offering Memorandum, or any amendment or supplement thereto, contains an
untrue statement of a fact which, in the opinion of Vinson & Elkins LLP, counsel
to the Initial Purchasers, is material or omits to state a fact which, in the
opinion of such counsel, is material and is necessary in order to make the
statements therein, in the light of the circumstances then prevailing, not
misleading.

 

(b)           All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Registration Rights Agreement,
the Indenture, the Pricing Disclosure Package and the Offering Memorandum, and
all other legal matters relating to this Agreement and the transactions
contemplated hereby shall be reasonably satisfactory in all material respects to
counsel for the Initial Purchasers, and the Company and the Guarantors shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

 

(c)           Mayer Brown LLP shall have furnished to the Initial Purchasers its
written opinion, as counsel to the Company and the Guarantors, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers, substantially in the form of Exhibit A
hereto.

 

24

--------------------------------------------------------------------------------


 

(d)           David Elkouri, General Counsel of the Company, shall have
furnished to the Initial Purchasers his written opinion, as counsel to the
Company and the Guarantors and dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchasers, substantially in the form of
Exhibit B hereto.

 

(e)           The Initial Purchasers shall have received from Vinson & Elkins
LLP, counsel for the Initial Purchasers, such opinion or opinions, dated the
Closing Date, with respect to the issuance and sale of the Notes, the Pricing
Disclosure Package, the Offering Memorandum and other related matters as the
Initial Purchasers may reasonably require, and the Company shall have furnished
to such counsel such documents and information as such counsel reasonably
requests for the purpose of enabling them to pass upon such matters.

 

(f)            At the time of execution of this Agreement, the Initial
Purchasers shall have received from each of (a) Deloitte & Touche LLP, (b) UHY
LLC and (c) Grant Thornton LLP a letter, in form and substance satisfactory to
the Initial Purchasers, addressed to the Initial Purchasers and dated the date
hereof (i) confirming that they are independent public accountants within the
meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Pricing
Disclosure Package, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to the financial
information and (iii) covering such other matters as are ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings.

 

(g)           With respect to the letters of each of (a) Deloitte & Touche LLP,
(b) UHY LLC and (c) Grant Thornton LLP referred to in the preceding paragraph
and delivered to the Initial Purchasers concurrently with the execution of this
Agreement (the “initial letter”), the Company shall have furnished to the
Initial Purchasers a “bring-down letter” of such accountants, addressed to the
Initial Purchasers and dated the Closing Date (i) confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the Closing Date (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in each of the Pricing Disclosure Package or the Offering
Memorandum, as of a date not more than three days prior to the date of the
Closing Date), the conclusions and findings of such firm with respect to the
financial information and other matters covered by the initial letter, and
(iii) confirming in all material respects the conclusions and findings set forth
in the initial letter.

 

(h)           Except as described in the Pricing Disclosure Package and the
Offering Memorandum, (i) neither the Company, any Guarantor nor any of their
respective subsidiaries shall have sustained, since the date of the latest
audited financial statements included and incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum, any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, or (ii) since such date, there shall not have been any change
in the capital stock or long-term debt

 

25

--------------------------------------------------------------------------------


 

of the Company, any Guarantor or any of their respective subsidiaries or any
change, or any development involving a prospective change, in or affecting the
business, properties, prospects, financial condition, stockholders’ equity or
results of operations of the Company, the Guarantors and their respective
subsidiaries, taken as a whole, the effect of which, in any such case described
in clause (i) or (ii), is, individually or in the aggregate, in the judgment of
the Representative, so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or the delivery of the Notes being
delivered on the Closing Date on the terms and in the manner contemplated in the
Pricing Disclosure Package and the Offering Memorandum.

 

(i)            At the time of execution of this Agreement, the Initial
Purchasers shall have received from (a) the Company Reservoir Engineer and
(b) Forrest A. Garb an initial letter (each an “initial expert letter”), in form
and substance satisfactory to the Initial Purchasers, addressed to the Initial
Purchasers and dated the date hereof and a subsequent letter dated as of the
Closing Date, which such letter shall cover the period from any initial expert
letter to the Closing Date, confirming that they are independent with respect to
the Company and stating the conclusions and findings of such firm with respect
to matters pertaining to the Company’s use of the reports of proved reserves
from the Company Reservoir Engineer and Forrest A. Garb.

 

(j)            The Company and each Guarantor shall have furnished or caused to
be furnished to the Initial Purchasers dated as of the Closing Date a
certificate of the Chief Executive Officer and Chief Financial Officer of the
Company and each Guarantor, or other officers satisfactory to the Initial
Purchasers, as to such matters as the Representative may reasonably request,
including, without limitation, a statement that:

 

(i)                                     The representations, warranties and
agreements of the Company and the Guarantors in Section 2 are true and correct
on and as of the Closing Date, and the Company and the Guarantors have complied
with all its agreements contained herein and satisfied all the conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date; and

 

(ii)                                  They have examined the Pricing Disclosure
Package and the Offering Memorandum, and, in their opinion, (A) the Pricing
Disclosure Package, as of the Applicable Time and as of the Closing Date, and
the Offering Memorandum, as of its date and as of the Closing Date, did not and
do not contain any untrue statement of a material fact and did not and do not
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading and
(B) since the date of the Pricing Disclosure Package and the Offering
Memorandum, no event has occurred which should have been set forth in a
supplement or amendment to the Pricing Disclosure Package and the Offering
Memorandum.

 

(k)           Subsequent to the earlier of the Applicable Time and the execution
and delivery of this Agreement (i) no downgrading shall have occurred in the
rating accorded the Company’s debt securities by any “nationally recognized
statistical rating organization,” as such term is used in Section 15E of the
Exchange Act, and (ii) no such organization shall have

 

26

--------------------------------------------------------------------------------


 

publicly announced that it has under surveillance or review, or has changed its
outlook with respect to, its rating of the Notes or of any other debt securities
issued or guaranteed by the Company or any of the Guarantors (in each case,
other than an announcement with positive implications of a possible upgrading).

 

(l)            The Notes shall be eligible for clearance and settlement through
DTC.

 

(m)          The Company and the Guarantors shall have executed and delivered
the Registration Rights Agreement, and the Initial Purchasers shall have
received an original copy thereof, duly executed by the Company and the
Guarantors.

 

(n)           Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following:  (i) trading in securities
generally on the New York Stock Exchange or the NYSE Amex Equities or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited or the settlement of such trading generally shall have been
materially disrupted or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a general
moratorium on commercial banking activities shall have been declared by federal
or state authorities, (iii) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency or
war by the United States, (iv) a material disruption in commercial banking or
securities settlement or clearance services in the United States, or (v) there
shall have occurred such a material adverse change in general economic,
political or financial conditions, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), as to
make it, in the judgment of the Representative, impracticable or inadvisable to
proceed with the offering or delivery of the Notes being delivered on the
Closing Date on the terms and in the manner contemplated in the Pricing
Disclosure Package and the Offering Memorandum or that, in the judgment of the
Representative, could materially and adversely affect the financial markets or
the markets for the Notes and other debt securities.

 

(o)           The Notes and the notation of guarantees shall be executed by the
Company and the Guarantors in substantially the respective forms set forth in
the Indenture and the Notes shall be authenticated and delivered by the Trustee
in accordance with Section 2.2 of the Indenture.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

8.             Indemnification and Contribution.

 

(a)           The Company and each Guarantor, hereby agrees, jointly and
severally, to indemnify and hold harmless each Initial Purchaser, its
affiliates, directors, officers and employees and each person, if any, who
controls any Initial Purchaser within the meaning of

 

27

--------------------------------------------------------------------------------


 

Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof (including, but not limited to, any loss, claim, damage,
liability or action relating to purchases and sales of Notes), to which that
Initial Purchaser, affiliate, director, officer, employee or controlling person
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained (A) in
any Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement thereto, (B) in any Blue Sky application or other document prepared
or executed by the Company or any Guarantor (or based upon any written
information furnished by the Company or any Guarantor) specifically for the
purpose of qualifying any or all of the Notes under the securities laws of any
state or other jurisdiction (any such application, document or information being
hereinafter called a “Blue Sky Application”), or (C) in any materials or
information provided to investors by, or with the approval of, the Company or
any Guarantor in connection with the marketing of the offering of the Notes
(“Marketing Materials”), including any road show or investor presentations made
to investors by the Company (whether in person or electronically) or any
materials prepared, or approved, by the Company for the purpose of compliance
with the Canadian securities laws, or (ii) the omission or alleged omission to
state in any Free Writing Offering Document, the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, or in any
amendment or supplement thereto, or in any Blue Sky Application or in any
Marketing Materials, any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and shall reimburse each Initial Purchaser and each such affiliate,
director, officer, employee or controlling person promptly upon demand for any
legal or other expenses reasonably incurred by that Initial Purchaser,
affiliate, director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company and the Guarantors shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in any Preliminary Offering Memorandum, the Pricing
Disclosure Package or Offering Memorandum, or in any such amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Company through the
Representative by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information consists solely of the information
specified in Section 8(e).  The foregoing indemnity agreement is in addition to
any liability that the Company or the Guarantors may otherwise have to any
Initial Purchaser or to any affiliate, director, officer, employee or
controlling person of that Initial Purchaser.

 

(b)           Each Initial Purchaser, severally and not jointly, hereby agrees
to indemnify and hold harmless the Company, each Guarantor, their respective
officers and employees, each of their respective directors, and each person, if
any, who controls the Company or any Guarantor within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
loss, claim, damage or liability, joint or several, or any action in respect
thereof, to which the Company, any Guarantor or any such director, officer,
employee or controlling person may become subject, under the Securities Act or
otherwise,

 

28

--------------------------------------------------------------------------------


 

insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained (A) in any Free Writing Offering Document, Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum or in any
amendment or supplement thereto, (B) in any Blue Sky Application, or (C) in any
Marketing Materials, or (ii) the omission or alleged omission to state in any
Free Writing Offering Document, Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or in any amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, but in each case
only to the extent that the untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information concerning such Initial Purchaser furnished to the Company
through the Representative by or on behalf of that Initial Purchaser
specifically for inclusion therein, which information is limited to the
information set forth in Section 8(e).  The foregoing indemnity agreement is in
addition to any liability that any Initial Purchaser may otherwise have to the
Company, any Guarantor or any such director, officer, employee or controlling
person.

 

(c)           Promptly after receipt by an indemnified party under paragraphs
(a) or (b) of this Section 8 of notice of any claim or the commencement of any
action, the indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party under  paragraphs (a) or (b) of this Section 8,
notify the indemnifying party in writing of the claim or the commencement of
that action; provided, however, that the failure to notify the indemnifying
party shall not relieve it from any liability that it may have under paragraphs
(a) or (b) of this Section 8 except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure and; provided, further, that the failure to notify the indemnifying
party shall not relieve it from any liability that it may have to an indemnified
party otherwise than under this paragraph (a) or (b) of this Section 8.  If any
such claim or action shall be brought against an indemnified party, and it shall
notify the indemnifying party thereof, the indemnifying party shall be entitled
to participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party.  After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel to represent
jointly the Initial Purchasers and their respective affiliates, directors,
officers, employees and controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Initial Purchasers against the Company or any Guarantor under this Section 8, if
(i) the Company, the Guarantors and the Initial Purchasers shall have so
mutually agreed; (ii) the Company and the Guarantors have failed within a
reasonable time to retain counsel reasonably satisfactory to the Initial
Purchasers; (iii) the Initial Purchasers and their respective affiliates,
directors, officers, employees and controlling persons shall have reasonably
concluded, based on the advice of counsel, that there may be legal defenses
available to them that are different from or in addition to those available to
the Company and the Guarantors; or (iv) the named parties in any such proceeding
(including any impleaded parties) include both the Initial Purchasers or their
respective affiliates, directors, officers, employees or controlling persons, on
the one hand, and

 

29

--------------------------------------------------------------------------------


 

the Company and the Guarantors, on the other hand, and representation of both
sets of parties by the same counsel would present a conflict due to actual or
potential differing interests between them, and in any such event the fees and
expenses of such separate counsel shall be paid by the Company and the
Guarantors.  No indemnifying party shall (x) without the prior written consent
of the indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.

 

(d)           If the indemnification provided for in this Section 8 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or 8(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, from the offering of the Notes, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other, with
respect to the statements or omissions that resulted in such loss, claim, damage
or liability, or action in respect thereof, as well as any other relevant
equitable considerations.  The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Company and the Guarantors, on the
one hand, and the total discounts and commissions received by the Initial
Purchasers with respect to the Notes purchased under this Agreement, on the
other hand, bear to the total gross proceeds from the offering of the Notes
under this Agreement as set forth on the cover page of the Offering Memorandum. 
The relative fault shall be determined by reference to whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company, the
Guarantors, or the Initial Purchasers, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission.  For purposes of the preceding two sentences, the
net proceeds deemed to be received by the Company shall be deemed to be also for
the benefit of the Guarantors, and information supplied by the Company shall
also be deemed to have been supplied by the Guarantors.  The Company, the
Guarantors, and the Initial Purchasers agree that it would not be just and
equitable if contributions pursuant to this Section 8(d) were to be determined
by pro rata allocation (even if the Initial Purchasers were treated as

 

30

--------------------------------------------------------------------------------


 

one entity for such purpose) or by any other method of allocation that does not
take into account the equitable considerations referred to herein.  The amount
paid or payable by an indemnified party as a result of the loss, claim, damage
or liability, or action in respect thereof, referred to above in this
Section 8(d) shall be deemed to include, for purposes of this Section 8(d), any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim. 
Notwithstanding the provisions of this Section 8(d), no Initial Purchaser shall
be required to contribute any amount in excess of the amount by which the net
proceeds from the sale to Eligible Purchasers of the Notes initially purchased
by it exceeds the amount of any damages that such Initial Purchaser has
otherwise paid or become liable to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Initial Purchasers’ obligations to contribute
as provided in this Section 8(d) are several in proportion to their respective
purchase obligations and not joint.

 

(e)           The Initial Purchasers severally confirm and the Company and the
Guarantors acknowledge and agree that the statements contained in the second
sentence under the heading “Plan of Distribution” in the Pricing Disclosure
Package and the Offering Memorandum are correct and constitute the only
information concerning such Initial Purchasers furnished in writing to the
Company or any Guarantor by or on behalf of the Initial Purchasers specifically
for inclusion in any Free Writing Offering Document, the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, or in any
amendment or supplement thereto or in any Blue Sky Application or in any
Marketing Materials.

 

9.             Defaulting Initial Purchasers.

 

(a)           If, on the Closing Date, any Initial Purchaser defaults in its
obligations to purchase the Notes that it has agreed to purchase under this
Agreement, the remaining non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Notes by the non-defaulting Initial
Purchasers or other persons satisfactory to the Company on the terms contained
in this Agreement.  If, within 36 hours after any such default by any Initial
Purchaser, the non-defaulting Initial Purchasers do not arrange for the purchase
of such Notes, then the Company shall be entitled to a further period of 36
hours within which to procure other persons satisfactory to the non-defaulting
Initial Purchasers to purchase such Notes on such terms.  In the event that
within the respective prescribed periods, the non-defaulting Initial Purchasers
notify the Company that they have so arranged for the purchase of such Notes, or
the Company notifies the non-defaulting Initial Purchasers that it has so
arranged for the purchase of such Notes, either the non-defaulting Initial
Purchasers or the Company may postpone the Closing Date for up to seven full
business days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the Initial Purchasers may be necessary in the
Pricing Disclosure Package, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Pricing Disclosure Package or the Offering Memorandum that
effects any such changes.  As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
requires otherwise, any party not listed in Schedule I hereto that, pursuant to
this Section 9, purchases Notes that a defaulting Initial Purchaser agreed but
failed to purchase.

 

31

--------------------------------------------------------------------------------


 

(b)           If, after giving effect to any arrangements for the purchase of
the Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Notes that remains unpurchased
does not exceed one-eleventh of the aggregate principal amount of all the Notes,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the principal amount of Notes that such Initial Purchaser
agreed to purchase hereunder plus such Initial Purchaser’s pro rata share (based
on the principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided that the
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the aggregate principal amount of Notes that it agreed to purchase on
the Closing Date pursuant to the terms of Section 3.

 

(c)           If, after giving effect to any arrangements for the purchase of
the Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Notes that remains unpurchased
exceeds one-eleventh of the aggregate principal amount of all the Notes, or if
the Company shall not exercise the right described in paragraph (b) above, then
this Agreement shall terminate without liability on the part of the
non-defaulting Initial Purchasers.  Any termination of this Agreement pursuant
to this Section 9 shall be without liability on the part of the Company or the
Guarantors, except that the Company and each of the Guarantors will continue to
be liable for the payment of expenses as set forth in Sections 6 and 11 to the
non-defaulting Initial Purchasers and except that the provisions of Section 8
shall not terminate and shall remain in effect.

 

(d)           Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.

 

10.          Termination.  The obligations of the Initial Purchasers hereunder
may be terminated by the Initial Purchasers by notice given to and received by
the Company prior to delivery of and payment for the Notes if, prior to that
time, any event described in Section 7 shall have occurred or failed to occur
and shall permit the Initial Purchasers to decline to purchase the Notes, or if
the Initial Purchasers shall decline to purchase the Notes for any other reason
permitted under this Agreement.

 

11.          Reimbursement of Initial Purchasers’ Expenses.  If (a) the Company
for any reason fails to tender the Notes for delivery to the Initial Purchasers,
or (b) the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement, the Company and the Guarantors shall jointly and
severally reimburse the Initial Purchasers for all reasonable out-of-pocket
expenses (including fees and disbursements of counsel for the Initial
Purchasers) incurred by the Initial Purchasers in connection with this Agreement
and the proposed purchase of the Notes, and upon demand the Company and the
Guarantors shall pay the full amount thereof to the Initial Purchasers.  If this
Agreement is terminated pursuant to Section 9 by reason of the default of one or
more Initial Purchasers, the Company and the Guarantors shall not be obligated
to reimburse any defaulting Initial Purchaser on account of those expenses.

 

32

--------------------------------------------------------------------------------


 

12.          Notices, etc.  All statements, requests, notices and agreements
hereunder shall be in writing, and:

 

(a)           if to any Initial Purchasers, shall be delivered or sent by hand
delivery, mail, telex, overnight courier or facsimile transmission to BMO
Capital Markets Corp. 3 Times Square, 28th Floor, New York, New York 10036,
Attention: Legal with a copy to Vinson & Elkins LLP, 1001 Fannin Street,
Suite 2500, Houston, Texas 77002, Attention: Jim Prince (Fax: (713) 615-5962);

 

(b)           if to the Company or any Guarantor, shall be delivered or sent by
mail, telex, overnight courier or facsimile transmission to Halcón Resources
Corporation, 1000 Louisiana Street, Suite 6700, Houston, Texas 77002, Attention:
David Elkouri, with a copy to Mayer Brown LLP, 700 Louisiana Street, Suite 3400,
Houston, Texas 77002, Attention: William T. Heller IV;

 

provided, however, that any notice to an Initial Purchaser pursuant to
Section 8(c) shall be delivered or sent by hand delivery, mail, telex or
facsimile or electronic transmission to such Initial Purchaser at its address
set forth in its acceptance telex to BMO Capital Markets Corp., which address
will be supplied to any other party hereto by BMO Capital Markets Corp. upon
request.  Any such statements, requests, notices or agreements shall take effect
at the time of receipt thereof.  The Company shall be entitled to act and rely
upon any request, consent, notice or agreement given or made on behalf of the
Initial Purchasers by BMO Capital Markets Corp.

 

(c)           In accordance with the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow  the Initial Purchasers to properly identify their respective
clients.

 

13.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the Initial Purchasers, the Company,
the Guarantors and their respective successors.  This Agreement and the terms
and provisions hereof are for the sole benefit of only those persons, except
that the representations, warranties, indemnities and agreements of the Company
and the Guarantors contained in this Agreement shall also be deemed to be for
the benefit of the affiliates, directors, officers and employees of the Initial
Purchasers and each person or persons, if any, controlling any Initial Purchaser
within the meaning of Section 15 of the Securities Act.  Nothing in this
Agreement is intended or shall be construed to give any person, other than the
persons referred to in this Section 13, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.

 

14.          Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Notes and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of any of them or any person controlling any of them.

 

33

--------------------------------------------------------------------------------


 

15.          Definition of the Terms “Business Day”, “Affiliate”, and
“Subsidiary”.  For purposes of this Agreement, (a) “business day” means any day
on which the New York Stock Exchange, Inc. is open for trading, and
(b) “affiliate” and “subsidiary” have the meanings set forth in Rule 405 under
the Securities Act.

 

16.          Authority of the Representative.  Any action by the Initial
Purchasers hereunder may be taken by BMO Capital Markets Corp. on behalf of the
Initial Purchasers, and any such action taken by BMO Capital Markets Corp. shall
be binding on the Initial Purchasers.

 

17.          Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

18.          Waiver of Jury Trial.  The Company and each of the Initial
Purchasers hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

19.          No Fiduciary Duty.  The Company and the Guarantors acknowledge and
agree that in connection with this offering, or any other services the Initial
Purchasers may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (a) no fiduciary or agency relationship between the Company, any
Guarantor and any other person, on the one hand, and the Initial Purchasers, on
the other, exists; (b) the Initial Purchasers are not acting as advisors, expert
or otherwise, to the Company or the Guarantors, including, without limitation,
with respect to the determination of the purchase price of the Notes, and such
relationship between the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Initial
Purchasers may have to the Company and the Guarantors shall be limited to those
duties and obligations specifically stated herein; (d) the Initial Purchasers
and their respective affiliates may have interests that differ from those of the
Company and the Guarantors; and (e) the Company and the Guarantors have
consulted their own legal and financial advisors to the extent they deemed
appropriate.  The Company and the Guarantors hereby waive any claims that the
Company and the Guarantors may have against the Initial Purchasers with respect
to any breach of fiduciary duty in connection with the Notes.

 

20.          Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.

 

21.          Headings.  The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

34

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement between the Company, the
Guarantors, and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.

 

 

Very truly yours,

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Floyd C. Wilson

 

 

Name:

Floyd C. Wilson

 

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN FIELD SERVICES, LLC

 

HALCÓN HOLDINGS, INC.

 

HALCÓN OPERATING CO., INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN LOUISIANA OPERATING, L.P.

 

 

By:

HALCÓN GULF STATES, LLC,

 

 

its General Partner

 

HALCÓN GULF STATES, LLC

 

HRC ENERGY LOUISIANA, LLC

 

HRC ENERGY, LLC

 

HRC OPERATING, LLC

 

HRC ENERGY RESOURCES (WV), INC.

 

HALCÓN ENERGY HOLDINGS, LLC

 

HALCÓN WILLISTON I, LLC

 

HALCÓN WILLISTON II, LLC

 

HRC PRODUCTION COMPANY

 

HK OIL & GAS, LLC

 

HK ENERGY OPERATING, LLC

 

HK LOUISIANA OPERATING, LLC

 

SOUTHERN BAY ENERGY, LLC

 

 

 

 

 

 

By: 

/s/ Floyd C. Wilson

 

 

Name:

Floyd C. Wilson

 

 

Title:

Chairman and Chief Executive Officer

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

Accepted:

 

BMO CAPITAL MARKETS CORP.

For itself and as Representative of the several

Initial Purchasers named on Schedule I hereto.

 

By:

[g181672ks07i001.gif]

 

 

Authorized Signatory

 

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

 

Principal

 

 

 

Amount of

 

 

 

Notes

 

 

 

to be

 

Initial Purchasers

 

Purchased

 

 

 

 

 

BMO Capital Markets Corp.

 

104,000,000

 

Barclays Capital Inc.

 

80,000,000

 

J.P. Morgan Securities LLC

 

40,500,000

 

Wells Fargo Securities, LLC

 

40,500,000

 

RBC Capital Markets Corp.

 

20,000,000

 

Goldman, Sachs & Co.

 

20,000,000

 

Credit Agricole Securities (USA) Inc.

 

17,000,000

 

Capital One Securities, Inc.

 

13,000,000

 

SunTrust Robinson Humphrey, Inc.

 

9,000,000

 

Deutsche Bank Securities Inc.

 

9,000,000

 

ING Financial Markets LLC

 

9,000,000

 

Natixis Securities Americas LLC

 

9,000,000

 

RBS Securities Inc.

 

9,000,000

 

Credit Suisse Securities (USA) LLC

 

8,000,000

 

Comerica Securities, Inc.

 

4,000,000

 

KeyBanc Capital Markets Inc.

 

4,000,000

 

Scotia Capital (USA) Inc.

 

4,000,000

 

Total

 

$

400,000,000

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LIST OF GUARANTORS

 

Subsidiary

 

State of Incorporation
or Organization

 

Halcón Energy Properties, Inc.

 

Delaware

 

Halcón Field Services, LLC

 

Delaware

 

Halcón Holdings, Inc.

 

Delaware

 

Halcón Operating Co., Inc.

 

Texas

 

Halcón Resources Operating, Inc.

 

Delaware

 

Halcón Louisiana Operating, L.P.

 

Delaware

 

Halcón Gulf States, LLC

 

Oklahoma

 

HRC Energy Louisiana, LLC

 

Delaware

 

HRC Energy Resources (WV), Inc.

 

Delaware

 

Halcón Energy Holdings, LLC

 

Delaware

 

Halcón Williston I, LLC

 

Texas

 

Halcón Williston II, LLC

 

Texas

 

HRC Production Company

 

Texas

 

HK Oil & Gas LLC

 

Texas

 

HRC Energy, LLC

 

Colorado

 

HRC Operating, LLC

 

Colorado

 

HK Energy Operating, LLC

 

Texas

 

Southern Bay Energy, LLC

 

Texas

 

HK Louisiana Operating, LLC

 

Texas

 

 

II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

[g181672ks09i001.jpg]

 

HALCÓN RESOURCES CORPORATION

 

$400,000,000 9.250% Senior Notes due 2022

 

August 8, 2013

 

Pricing Supplement

 

Pricing Supplement dated August 8, 2013 to the Preliminary Offering Memorandum
dated August 7, 2013 of Halcón Resources Corporation. This Pricing Supplement is
qualified in its entirety by reference to the Preliminary Offering Memorandum. 
The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent it is inconsistent with the information in the Preliminary
Offering Memorandum.  Capitalized terms used in this Pricing Supplement but not
defined have the meanings given them in the Preliminary Offering Memorandum.

 

Issuer

 

Halcón Resources Corporation

 

 

 

Guarantors

 

The notes will be guaranteed on a senior unsecured basis by the Issuer’s current
wholly owned subsidiaries and by any future restricted subsidiaries that
guarantee the Issuer’s indebtedness under a credit facility.

 

 

 

Title of Securities

 

9.250% Senior Notes due 2022 (the “Notes”)

 

 

 

Aggregate Principal Amount

 

$400,000,000 (increased from $300,000,000)

 

 

 

Distribution

 

144A / Regulation S with Registration Rights

 

 

 

Maturity Date

 

February 15, 2022

 

 

 

Issue Price

 

100%, plus accrued interest, if any, from August 13, 2013

 

 

 

Coupon

 

9.250%

 

 

 

Yield to Maturity

 

9.250%

 

 

 

Interest Payment Dates

 

February 15 and August 15 of each year, beginning on February 15, 2014

 

 

 

Record Dates

 

February 1 and August 1 of each year

 

 

 

Trade Date

 

August 8, 2013

 

 

 

Settlement Date

 

August 13, 2013 (T+3)

 

 

 

 

 

We expect that delivery of the Notes will be made against payment therefor on or
about the third business day following the date of confirmation of orders with
respect to the Notes (this settlement cycle being referred to as “T+3”).

 

III-1

--------------------------------------------------------------------------------


 

Optional Redemption

 

On or after August 15, 2017, at the following redemption prices (expressed as a
percentage of principal amount), plus accrued and unpaid interest, if any, on
the Notes redeemed during the twelve-month period indicated beginning on
August 15 of the years indicated below:

 

 

 

 

 

Year

 

Price

 

 

 

 

 

 

 

 

 

 

 

2017

 

104.625

%

 

 

 

 

 

 

 

 

 

 

2018

 

102.313

%

 

 

 

 

 

 

 

 

 

 

2019 and thereafter

 

100.000

%

 

 

 

 

Make-Whole Redemption

 

Make-whole redemption at Treasury Rate + 50 basis points prior to August 15,
2017

 

 

 

Equity Clawback

 

Up to 35% at 109.250% prior to August 15, 2016

 

 

 

Change of Control

 

101% plus accrued and unpaid interest (following a Rating Decline)

 

 

 

Joint Book-Running Managers

 

BMO Capital Markets Corp.

Barclays Capital Inc.

J.P. Morgan Securities LLC

Wells Fargo Securities, LLC

 

 

 

Co-Managers

 

RBC Capital Markets, LLC

Goldman, Sachs & Co.

Credit Agricole Securities (USA) Inc.

Capital One Securities, Inc.

SunTrust Robinson Humphrey, Inc.

Deutsche Bank Securities Inc.

ING Financial Markets LLC

Natixis Securities Americas LLC

RBS Securities Inc.

Credit Suisse Securities (USA) LLC

Comerica Securities, Inc.

KeyBanc Capital Markets Inc.

Scotia Capital (USA) Inc.

 

 

 

CUSIP and ISIN Numbers

 

Rule 144A CUSIP: 40537Q AE0

Regulation S CUSIP: U4057P AD7

Rule 144A ISIN: US40537QAE08

Regulation S CUSIP: USU4057PAD79

 

 

 

Denominations

 

Minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof

 

--------------------------------------------------------------------------------

 

All information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

 

Additional Changes to the Preliminary Offering Memorandum:

 

Recent Developments

 

The disclosure under “Summary—Recent Developments—Concurrent Offering of Our
Common Stock” on page 6 of the Preliminary Offering Memorandum is amended and
restated as follows: “On August 8, 2013, we priced a public offering of 38.0
million shares of our common stock (with a 30-day over-allotment option for an
addition 5.7 million shares) at a price to the public of $5.10 per share, which
is expected to result in net proceeds of $187.2 million, referred to herein as
the ‘‘concurrent offering of our common stock.’’ The concurrent offering of our
common stock is expected to close concurrently with the offering of the notes. 
The shares are being offered only by means of a prospectus and related
prospectus supplement pursuant to an effective registration statement filed
under the Securities Act. This offering memorandum shall not be deemed to be an
offer to sell or a solicitation of an offer to buy the securities offered in the
concurrent offering of our common stock.  We cannot give any assurance that the
concurrent offering of our common stock will be completed or the terms on which
it may be completed. The closing of this offering is not contingent upon the
closing of the concurrent offering of our common stock.”

 

III-2

--------------------------------------------------------------------------------


 

Use of Proceeds:

 

The first sentence under “Use of Proceeds” on page 36 of the Preliminary
Offering Memorandum is amended and restated as follows: “We estimate the net
proceeds of this offering will be approximately $392.2 million after deducting
the initial purchaser’s discounts and commissions and estimated offering
expenses.”

 

Capitalization

 

The “As Adjusted” column of the “Capitalization” table on page 37 of the
Preliminary Offering Memorandum is amended to show Cash of $239.5 million, no
borrowings outstanding under the Revolving credit facility, Total long-term debt
of $2,771.0 million, Additional paid-in capital of $2,900.9 million, Total
stockholders’ equity of $2,669.0 million and Total capitalization of $5,440.0
million.

 

--------------------------------------------------------------------------------

 

This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

 

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

 

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

 

Any disclaimers or notices that may appear on this Pricing Supplement below the
text of this legend are not applicable to this Pricing Supplement and should be
disregarded. Such disclaimers may have been electronically generated as a result
of this Pricing Supplement having been sent via, or posted on, Bloomberg or
another electronic mail system.

 

III-3

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

A.            Insert list of each document provided as an amendment or
supplement to the Preliminary Offering Memorandum to be treated as part of the
Pricing Disclosure Package.

 

B.            Insert list of any “road show” materials or other materials that
are Free Writing Offering Documents.

 

IV-1

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF OPINION OF COMPANY’S COUNSEL

 

1.             The Company and each of its Subsidiaries is a corporation,
limited liability company or partnership, as applicable, validly existing and in
good standing under the laws of the state of its incorporation or organization,
with corporate, limited liability company or partnership power and authority, as
applicable to own its properties and conduct its business as described in the
Pricing Disclosure Package.

 

2.             Based solely on certificates of public officials, each of the
Company and its Subsidiaries was duly qualified or licensed to do business and
is in good standing as a foreign corporation, limited liability company or
partnership, as applicable, in each jurisdiction listed in Schedule     with
respect to it as of the respective dates specified in such Schedule.

 

3.             The Company and each of its Subsidiaries:

 

(a)           has taken all corporate, limited liability company or partnership
action, as applicable, necessary to authorize the execution, delivery and
performance of such Transaction Documents; and

 

(b)           has duly executed and delivered such Transaction Documents.

 

4.             (a)           Assuming the due authentication of the Notes by the
Trustee in accordance with the Indenture and payment for the Notes by the
Initial Purchasers in accordance with the Purchase Agreement:

 

(i)            the Notes will be the valid and binding obligations of the
Company, enforceable against it in accordance with its terms and entitled to the
benefits of the Indenture, and

 

(ii)           the Guarantees will be the valid and binding obligations of the
Guarantors enforceable against the Guarantors in accordance with their terms.

 

(b)           Assuming the due issuance, execution and authentication of the
Exchange Notes and the Exchange Guarantees in accordance with the Registration
Rights Agreement and the Indenture:

 

(i)            the Exchange Notes will be the valid and binding obligations of
the Company, enforceable against it in accordance with their terms and entitled
to the benefits of the Indenture, and

 

(ii)           the Exchange Guarantees will be the valid and binding obligations
of the Guarantors, enforceable against the Guarantors in accordance with their
terms.

 

A-1

--------------------------------------------------------------------------------


 

5.             Each of the Indenture and the Registration Rights Agreement
constitutes the valid and binding obligation of each Relevant Party that is a
party thereto, enforceable against such Relevant Party in accordance with its
terms.

 

6.             The form of the Indenture complies with the requirements of the
Trust Indenture Act of 1939, as amended (the “TIA”).

 

7.             The application of the proceeds from the Notes by the Company as
described under “Use of Proceeds” in the Pricing Disclosure Package and the
Offering Memorandum and the execution and delivery by each Relevant Party of the
Transaction Documents to which it is a party do not, and the performance by each
such Relevant Party of its obligations under the Transaction Documents to which
it is a party will not:

 

(a)           in the case of any Relevant Party (other than the Other Party),
violate its certificate of incorporation or bylaws, certificate of formation,
limited liability company agreement or limited partnership agreement, as
applicable;

 

(b)           breach or result in a default or the creation of any lien under
any agreement or instrument listed in Schedule I.C (the “Applicable Contracts”)
(except that we express no opinion with respect to financial covenants and other
similar provisions in any Applicable Contract requiring financial calculations
or determinations to ascertain compliance, other than with respect to
Section 4.3(b) of the Indenture dated November 6, 2012, among the Company, the
guarantors named therein, and U.S. Bank Trust National Association (“US Bank”),
as trustee (the “November 2012 Indenture”) and the Indenture dated July 16,
2012, as supplemented as of August 1, 2012, and December 6, 2012, among the
Company, the guarantors named therein, and US Bank, as trustee (the “July 2012
Indenture”), with respect to which we have received an officers’ certificate
certifying as to the financial calculations referred to in such Section) or any
order, writ, judgment, injunction, decree, determination or award listed in
Schedule I.D; or

 

(c)           result in a violation by any Relevant Party of any Applicable
Laws, the Delaware General Corporation Law, the Delaware Limited Liability
Company Act or the Delaware Revised Uniform Limited Partnership Act.

 

8.             No authorization, approval or other action by, and no notice to
or filing with, any United States federal, New York or Texas  governmental
authority or regulatory body, or any third party that is a party to an
Applicable Contract, is required for: (a) the due execution, delivery or
performance by a Relevant Party of any Transaction Document to which it is a
party, or (b) the application of the proceeds from the Notes by the Company as
described under “Use of Proceeds” in the Pricing Disclosure Package and the
Offering Memorandum, except, in each case, as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), and the TIA in
connection with the registration statement described in the Pricing Disclosure
Package and the Offering Memorandum and contemplated by the Registration Rights
Agreement, and except that we express no opinion with respect to authorizations,
approvals, actions, notices and filings  that may be required in connection with
financial covenants and other similar provisions in any Applicable Contract
requiring financial calculations or determinations to ascertain compliance,
other than with respect to Section 4.3(b) of the

 

A-2

--------------------------------------------------------------------------------


 

November 2012 Indenture and the July 2012 Indenture, with respect to which we
have received an officers’ certificate certifying as to the financial
calculations referred to in such Section.

 

9.             No Relevant Party is, or as a result of the transactions
contemplated by the Transaction Documents is or will be after applying the
proceeds from the offering as described in the Pricing Disclosure Package and
the Offering Memorandum, required to register as an investment company under the
Investment Company Act.

 

10.          Based upon the representations, warranties and agreements of the
Company and the Initial Purchasers in the Purchase Agreement, it is not
necessary in connection with the offer and sale of the Notes or the Guarantees
to the Initial Purchasers under the Purchase Agreement, or in connection with
the initial offer, resale or delivery of the Notes and the Guarantees by the
Initial Purchasers in the manner contemplated by the Purchase Agreement, to
register the Notes or the Guarantees under the Securities Act, or to qualify the
Indenture under the TIA, except for any registration or qualification of the
Notes that may be required in connection with the exchange offer contemplated by
the Preliminary Offering Memorandum, the Offering Memorandum and the
Registration Rights Agreement, it being understood that no opinion is expressed
as to any subsequent resale of any Notes.

 

11.          The statements set forth under the heading “Description of the
Notes” in the Pricing Disclosure Package and the Offering Memorandum insofar as
such statements purport to summarize the terms of the Indenture, the Notes and
the Guarantees, accurately summarize such documents in all material respects.

 

12.          The statements set forth under the headings “Description of Our
Other Indebtedness”, “Certain United States Federal Income Tax Considerations,”
“Certain Considerations for ERISA and Other U.S. Employee Benefit Plans” and
“Plan of Distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum, in each case insofar as such statements purport to constitute
summaries of the terms of statutes, rules, regulations or documents, accurately
summarize such statutes, rules, regulations and documents in all material
respects.

 

13.          A Texas state court or a federal court sitting in the State of
Texas and applying Texas conflicts-of-laws principles would give effect to the
choice of New York law to govern the Transaction Documents.

 

14.          The authorized capital stock of the Company is as set forth in the
Preliminary Offering Memorandum and the Offering Memorandum.

 

15.          We are not representing any Relevant Party in any pending
litigation in which it is a named defendant that challenges the validity or
enforceability of, or seeks to enjoin the performance of, the Transaction
Documents.

 

Such counsel shall also furnish to the Initial Purchasers a written statement,
addressed to the Initial Purchasers and dated the Closing Date, in form and
substance satisfactory to the Initial Purchasers, to the effect that such
counsel reviewed the Pricing Disclosure Package and the Offering Memorandum and
participated in conferences with officers and other representatives of

 

A-3

--------------------------------------------------------------------------------


 

the Company, representatives of the Initial Purchasers and counsel for the
Initial Purchasers, and representatives of

the independent public accountants and independent reserve engineers for the
Company at which the contents of the Pricing Disclosure Package and the Offering
Memorandum and related matters were discussed.  The purpose of such counsel’s
professional engagement was not to establish or confirm factual matters set
forth in Pricing Disclosure Package or the Offering Memorandum, and such counsel
has not undertaken to verify independently any of such factual matters. 
Moreover, many of the determinations required to be made in the preparation of
the Pricing Disclosure Package and the Offering Memorandum involve matters of a
non-legal nature.  Subject to the foregoing, such counsel confirm to you, on the
basis of the information such counsel gained in the course of performing the
services referred to above, nothing came to such counsel’s attention that caused
it to believe that:

 

(a)           the Pricing Disclosure Package, as of  :     .m., eastern time on
August     , 2013, contained any untrue statement of a material fact or omitted
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or

 

(b)           the Offering Memorandum, as of its date and as of the date hereof,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

provided that such counsel does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Pricing Disclosure
Package or the Offering Memorandum (except as otherwise specifically stated in
paragraphs 11 and 12), and such counsel does not express any belief with respect
to the financial statements and related notes and schedules and other financial
data, accounting data, information or assessments of or reports on the
effectiveness of internal control over financial reporting, or oil and gas
reserves or prospects, production data or related geological data, or
statistical data derived from such financial, oil and gas reserves, prospects,
production data or geological data, contained in or omitted from the Pricing
Disclosure Package or the Offering Memorandum.

 

A-4

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF OPINION OF COMPANY’S GENERAL COUNSEL

 

1.             All of the issued shares of capital stock or other equity
interests of each of the Company and its subsidiaries have been duly authorized
and validly issued, are fully paid and non-assessable and are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims, except for such liens, encumbrances, equities or claims (i) as
described in the Preliminary Offering Memorandum and the Final Offering
Memorandum or (ii) as could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect (as defined in the Purchase Agreement).

 

2.             To the knowledge of such counsel, there are no legal or
governmental proceedings pending or threatened to which the Company or any of
its subsidiaries is a party or of which any property or assets of the Company or
any of its subsidiaries is the subject that could reasonably be expected to have
a Material Adverse Effect or could reasonably be expected to have a material
adverse effect on the Company’s performance of the Agreement or the consummation
by the Company of the transactions contemplated therein.

 

B-1

--------------------------------------------------------------------------------